COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Russell and Malveaux
UNPUBLISHED


              Argued by videoconference


              HINA QURESHI
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0616-20-2                                      JUDGE GLEN A. HUFF
                                                                                  APRIL 27, 2021
              AAMIR MAHMOOD


                                  FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                                               Cheryl V. Higgins, Judge

                               Caroline Ayres for appellant.

                               Leah E. Hernandez (Dygert, Wright, Hobbs & Hernandez, PLC, on
                               brief), for appellee.


                     Hina Qureshi (“mother”) appeals the trial court’s denial of her motions to reconsider its

              child support award and award of attorney’s fees as well as the underlying orders themselves.

              Mother asserts a labyrinth of twenty assignments of error—which took eleven pages to

              list—claiming that the trial court abused its discretion by, inter alia, making a “blanket ruling,”

              making “conclusory written statements,” ordering retroactive child support when that “money

              ha[d] been already spent on . . . the children,” and not reconsidering a ruling mother had already

              appealed.

                     Because the trial court lacked jurisdiction to entertain mother’s motions to reconsider in

              the first instance, this Court is likewise without jurisdiction. Therefore, this Court dismisses

              mother’s appeal.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        I. BACKGROUND

       Mother and Aamir Mahmood (“father”) were married on December 8, 1996. The couple

had three children before separating on January 8, 2014. A final decree of divorce was entered

on April 24, 2015, which reserved the matter of child support for future consideration.

       The trial court took evidence on the matter of child support at two hearings held on June

19, 2015, and October 15, 2015. At the second hearing, the trial court orally pronounced its

ruling that father was required to pay to mother child support in the sum of $2,982 per month, in

accordance with the child support guidelines. The payments were calculated with mother having

primary physical custody of the children. A corresponding written order was entered on March

2, 2016.

       On June 30, 2016, father filed a motion to amend child support. In support of his motion,

father noted that he and mother were then sharing physical custody of the children, mother’s

income had changed, and mother had removed a large sum of money from the eldest child’s

college savings plan.

       On August 3, 2017, the trial court held a hearing on father’s motion to amend child

support. The trial court took new evidence on the parties’ incomes and custody arrangements

and recalculated child support. The guidelines set forth a monthly child support award of $1,056

per month, payable by father to mother. The trial court found that mother had removed $58,000

from the eldest child’s college savings plan. In order to replenish the college fund, the trial court

deviated downwards from the guidelines by $333 per month and ordered father to deposit that

$333 per month in the college savings plan he set up for his eldest child. Furthermore, the trial

court ordered that its ruling would apply retroactively to the date that father filed the motion to

reconsider. No written order was entered reflecting the trial court’s ruling until 2018.




                                                -2-
         On January 19, 2018, mother moved the trial court to reconsider its child support order.

On April 27, 2018, the trial court held a hearing on mother’s motion to reconsider the child

support award. The trial court denied mother’s motion to reconsider and then entered a written

order memorializing its prior child support determination.

         On May 21, 2018, mother filed a motion to suspend and once again reconsider the child

support order. The trial court did not enter any order suspending or vacating the child support

order.

         On September 24, 2018, the trial court held a hearing on mother’s motion to suspend and

reconsider the child support order. The trial court determined that it lacked jurisdiction to

modify the substance of the order because more than twenty-one days had passed and, therefore,

denied mother’s motion. In doing so, it rejected mother’s characterization of the purported errors

as clerical errors subject to correction by an order nunc pro tunc. It entered a written order the

same day memorializing its denial of mother’s motion.

         On September 28, 2018, mother moved the trial court to suspend and reconsider its

September 24, 2018 order. In it, mother again asserted that the underlying child support order

was replete with clerical errors. On October 23, 2018, father filed a motion for a rule to show

cause regarding mother’s persistent filing of motions to reconsider.

         On November 9, 2018, the trial court denied the motion for reconsideration from the

bench because “the issues [were] . . . too similar to what ha[d] been previously decided by the

court.” It continued consideration of the motion for attorney’s fees for another hearing. No

written order was entered at that time.




                                                -3-
       On April 26, 2019, the trial court issued an opinion letter ordering mother to pay father

$6,500 in attorney’s fees related to her repeated motions to reconsider.1 A subsequent written

order memorializing its ruling on attorney’s fees and its denial of mother’s September 28, 2018

motion to reconsider was entered on May 1, 2019.

       On May 22, 2019, mother moved the court to reconsider its April 26, 2019 letter opinion

and corresponding May 1, 2019 order, as well as the underlying child support order. Mother

contended that there was no underlying motion formally requesting sanctions and that she was

“disproportionately punished” by the trial court’s ruling. Mother also re-asserted her previous

arguments regarding purported errors in the underlying child support order.

       On December 4, 2019, the trial court entered an order—at the parties’ request—clarifying

that all of mother’s motions to reconsider filed prior to September 27, 2018 had been denied. On

December 27, 2019, mother filed extensive “objections and exceptions” to that order, all of

which contended that the trial court erred in its underlying child support determination. Mother

then appealed that ruling to this Court. Mother’s appeal of that determination to this Court was

dismissed on July 16, 2020, for failure to file a timely opening brief. Mother appealed that

decision to the Supreme Court, which, to date, has not ruled on mother’s petition for appeal. See

Qureshi v. Mahmood, No. 201138 (Va. filed Sept. 17, 2020).

       In the meantime, the May 22, 2019 motion to reconsider was addressed at a hearing held

on December 9, 2019. The trial court determined that no oral argument was necessary and that it

would rule based on the briefs submitted, stating:

                      I am not granting oral argument on the motion for
               reconsideration, and the Court does want to address it. I anticipate
               addressing it in writing.



       1
         These fees were partially offset because father was ordered to pay mother $1,200 in
attorney’s fees related to other actions for which he was found in contempt.
                                                 -4-
                        Since the court intends to do that, this matter is not ended
                until the Court addresses the motion for reconsideration, because
                there’s no way to end this matter while this motion is pending.

On March 31, 2020, the trial court entered an order denying mother’s May 22, 2019 motion to

reconsider. The trial court did not invoke Rule 1:1 or examine its jurisdiction to consider

mother’s motion. However, it found that each of mother’s arguments had already been heard

and rejected or were waived by failing to make them during the child support hearing when

mother had the opportunity.

        This appeal followed.

                                           II. ANALYSIS

        Mother claims that the trial court erred in formulating the underlying April 27, 2018 child

support award (assignments of error #2-10, 18-19); ordering her to pay attorney’s fees

(assignments of error #13-17); denying her motions to reconsider that were filed before

September 27, 2018 (assignment of error #1); and denying her May 22, 2019 motion to

reconsider (assignments of error #10-12, 15, and 20). Both the underlying child support order

and order requiring her to pay attorney’s fees became final orders twenty-one days after their

entry. Mother did not timely appeal either order. Furthermore, once those orders became final,

the trial court lost jurisdiction to entertain mother’s motions to reconsider them. Lastly, none of

mother’s motions to reconsider properly invoked Code § 8.01-428’s exception to Rule 1:1.

                                            A. Rule 1:1

        In assignments of error 1, 10, 11, 12, and 15, mother argues that the trial court erred in

denying her motions to reconsider. This Court agrees that the trial court erred, but only in so far

as it denied the motions on their merits rather than dismissing them for lack of subject matter

jurisdiction.




                                                 -5-
       Jurisdiction is a word of many meanings. It is often “used to refer generally to a court’s

authority and ability to exercise control over a case.” Smith v. Commonwealth, 281 Va. 464,

467 (2011). Jurisdiction, however, is an umbrella term, which incorporates several distinct legal

concepts. To possess the authority and ability to exercise control over a case, a court must have

both potential and active jurisdiction.

       Potential jurisdiction equates to subject matter jurisdiction, or the “authority vested in a

court by constitution or statute to adjudicate certain categories of disputes.” Id. Any action

taken by a court without subject matter jurisdiction is void ab initio. Therefore, “the lack of

subject matter jurisdiction can be raised at any time in the proceedings, even for the first time on

appeal by the court sua sponte.” Porter v. Commonwealth, 276 Va. 203, 228 (2008) (quoting

Morrison v. Bestler, 239 Va. 166, 170 (1990)).

       Active jurisdiction is required to empower a court to hear the merits of a particular case

that is within the scope of its subject matter jurisdiction. Whitt v. Commonwealth, 61 Va. App.
637, 649-50 (2013). Active jurisdiction requires potential jurisdiction, plus: (1) territorial

jurisdiction; (2) personal jurisdiction; and (3) any other “conditions of fact . . . which are

demanded by the unwritten or statut[ory] law as the prerequisites of the authority of the court to

proceed to judgment or decree.” Morrison, 239 Va. at 169 (quoting Farant Invest. Corp. v.

Francis, 138 Va. 417, 427-28 (1924)). Defects in these jurisdictional elements, however, render

court action voidable, not void ab initio. Therefore, such defects “generally will be considered

waived unless raised in the pleadings filed with the trial court and properly preserved on appeal.”

Porter, 276 Va. at 229 (quoting Morrison, 239 Va. at 170).

       Rule 1:1 provides, in pertinent part, that “[a]ll final judgments, orders, and decrees,

irrespective of terms of court, shall remain under the control of the trial court and subject to be

modified, vacated, or suspended for twenty-one days after the date of entry, and no longer.”

                                                 -6-
After the expiration of this twenty-one-day period, a trial court loses subject matter jurisdiction

over the case. Dixon v. Pugh, 244 Va. 539, 543 (1992). Therefore, any order entered after that

twenty-one-day period is void ab initio. 2 Id.; accord School Bd. of City of Lynchburg v. Caudill

Rowlett Scott, Inc., 237 Va. 550, 556 (1989); Virginia Dep’t of Corrections v. Crowley, 277 Va.
254, 260-61 (1984).

       Here, the trial court entered a final order regarding child support on April 27, 2018.3 A

final order denying mother’s September 28, 2018 motion to reconsider and ordering her to pay

attorney’s fees to father was entered on May 1, 2019.4 The trial court’s orders did not purport to

reserve jurisdiction in either matter, and no subsequent order was entered suspending or vacating


       2
          Although the Supreme Court has repeatedly referred to Rule 1:1 as removing the subject
matter jurisdiction of the court, the expiration of the twenty-one-day window in a particular case
does nothing to impact a court’s authority to “adjudicate certain categories of disputes.” Smith,
281 Va. at 467. This Court has not had occasion to resolve this apparent conflict, but this Court
has, in dicta, noted the issue. Compare Smith v. Commonwealth, 56 Va. App. 351, 360 n.7
(2010) (arguing in dicta that Rule 1:1 is a “mandatory claims-processing rule” because it “does
not limit a court’s ‘jurisdiction,’ but rather limits the power of a court, which already has
jurisdiction, to modify its final order more than 21 days after its entry”), with Smith, 56 Va. App.
at 374 (Petty, J., dissenting) (arguing in dicta that Rule 1:1 must be “jurisdictional” without
specifying whether it impacted potential or active jurisdiction).
        Because Rule 1:1 does not remove the authority of a court to adjudicate certain categories
of cases, it may be better understood as a rule that eliminates a court’s active jurisdiction after
the expiration of the twenty-one-day period. Indeed, other Rules of the Supreme Court of
Virginia are routinely viewed through the lens of active jurisdiction. See, e.g., Smith, 281 Va.
464 (holding that a violation of Rule 5A:8’s requirement to timely file a transcript does not
deprive this Court of active jurisdiction); Jay v. Commonwealth, 275 Va. 510 (2008) (holding
that noncompliance with the requirements of Rule 5A:20(e) does not deprive this Court of active
jurisdiction). However, locating Rule 1:1 within the category of active jurisdiction would imply
that orders in violation of Rule 1:1 would be voidable, not void ab initio, and precedent has held
otherwise. Dixon, 244 Va. at 543.
       3
          Because they are matters of continuing jurisdiction, support awards in domestic
relations cases are not the stereotypical final judgment. Nonetheless, they are final orders for the
purpose of Rule 1:1. See Dixon, 244 Va. at 541-43.
       4
          Orders regarding an award of attorney’s fees are ancillary to the cause of action within
which they arose. See James ex rel. Duncan v. James, 263 Va. 474, 484 (2002). Because
father’s show case was filed ancillary to mother’s September 28, 2018 motion to reconsider, the
May 1, 2019 court order resolved both issues with finality.
                                               -7-
the judgment.5 Therefore, the trial court lost subject matter jurisdiction over both orders

twenty-one days after their entry. As a result, the trial court had no subject matter jurisdiction to

even entertain mother’s repeated motions to reconsider and its orders denying mother’s motions

on their merits were void ab initio. Accordingly, this Court also lacks subject matter jurisdiction.

See Johnson v. Johnson, 72 Va. App. 771, 780-81 (2021).

                                           B. Rule 5A:6

       In assignments of error 2-10, 18, and 19, mother contends that the trial court erred in

determining the proper amount of child support. Because mother did not timely appeal that

judgment, this Court dismisses those assignments of error.

       No appeal shall be allowed unless the appealing party files a notice of appeal within

thirty days after the entry of final judgment. Rule 5A:6. The failure to file a timely notice of

appeal is fatal and deprives this Court of jurisdiction.6 Super Fresh Food Markets of Va., Inc. v.

Ruffin, 263 Va. 555, 563 (2002).

       Here, the child support order was entered on April 27, 2018. The time to challenge the

merits of that order on appeal has long passed. Therefore, this Court dismisses those

assignments of error for lack of jurisdiction.




       5
         Mother filed a motion to reconsider the trial court’s May 1, 2019 order on May 22,
2019. However, “[n]either the filing of post-trial or post-judgment motions, nor the court’s
taking such motions under consideration, nor the pendency of such motions on the twenty-first
day after final judgment is sufficient to toll or extend the running of the 21-day period prescribed
by Rule 1:1.” Davis v. Mullins, 251 Va. 141, 148 (1996) (quoting School Bd. of City of
Lynchburg, 237 Va. at 556).

                                                 -8-
                                 C. Code § 8.01-428(B) does not apply

       In assignment of error 20, mother contends that Rule 1:1 is “inapplicable” and that the

trial court erred in not correcting “mathematical errors and obvious errors on the record.” This

Court disagrees.

       As explained above, Rule 1:1 applies to the underlying child support order. Code

§ 8.01-428(B) and the inherent authority of trial courts, however, provides a limited exception to

Rule 1:1 for correcting clerical errors via nunc pro tunc orders. Davis v. Mullins, 251 Va. 141,

149 (1996). Courts may correct, at any time, “[c]lerical mistakes in all judgments or other parts

of the record and errors therein arising from oversight or from an inadvertent omission.” Code

§ 8.01-428(B). Clerical errors are those errors “which are demonstrably contradicted by all other

documents.” Zhou v. Zhou, 38 Va. App. 126, 133 (2002). These errors may include unintended

drafting errors, typographical mistakes, misstatements on the record, or the failure to prepare an

order. Id. (collecting cases).

       Mother does not assert any such clerical errors. Mother argues that the trial court erred in

calculating her income by excluding some of her proffered business expenses, such as:

“expenses for utilities, moving expenses, car expense, computer repair and maintenance costs,

professional memberships, . . . home office expenses, and magazine subscriptions.” The trial

court’s rejection of mother’s claimed business expenses was not a clerical error. The trial court

ruled on the merits by rejecting those expenses. Therefore, the provisions of Code § 8.01-428(B)

provide no assistance to mother’s belated attempt to appeal a support order entered nearly three

years ago.

                             III. APPELLATE ATTORNEY’S FEES

       Both parties requested that this Court award appellate attorney’s fees. On appeal, this

Court “may award” some or all of the fees requested or “remand the issue to the circuit court . . .


                                                 -9-
for a determination thereof.” Rule 5A:30(b)(1)-(2). “In determining whether to make such an

award, [this Court] shall not be limited to a consideration of whether a party’s position on an

issue was frivolous or lacked substantial merit but shall consider all the equities of the case.”

Rule 5A:30(b)(3).

       An award of attorney’s fees is appropriate in this matter. Mother’s appeal lacks any

merit. In her belated efforts to overturn a final child support order which is now three years old,

mother has filed four nearly identical motions to reconsider and two separate appeals. None of

those filings had any foundation in the law. Nonetheless, mother persisted. As a result, father

has been forced to repeatedly incur substantial attorney’s fees. Therefore, this Court grants

father’s request for appellate attorney’s fees and orders mother to pay father the sum of

$1,979.17 representing father’s reasonable attorney’s fees incurred during this appeal.7

                                        IV. CONCLUSION

       The trial court lacked subject matter jurisdiction to adjudicate mother’s motions to

reconsider on their merits. Furthermore, to the extent that mother challenges the underlying

orders, she failed to file a timely notice of appeal. Therefore, this Court lacks jurisdiction to

reach the merits of mother’s appeal. Accordingly, this Court dismisses mother’s appeal

                                                                                           Dismissed




       7
         To the extent that father seeks reimbursement for taxable costs, they must be requested
in accordance with Rule 5A:30(d).
                                              - 10 -